Citation Nr: 0716435	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement for an initial rating in excess of 60 percent 
for sacroiliitis

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 through 
March 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

The veteran's degenerative disc disease is manifested by 
range of motion affected by pain, flexion to 80 degrees with 
pain, extension to 20 degrees with pain, right and left 
lateral flexion to 30 degrees, and right and left side 
rotation to 45 degrees, normal deep tendon reflexes, normal 
sensory functions, occasional left ankle weakness and toe 
dorsiflexion, and a limping gait with a slightly dragging 
left leg.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§  3.159, 
4.126, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in June 2002, (prior to the April 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records have been obtained.  The veteran was also provided 
with VA examinations of the spine as well as a neurological 
examination.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In an April 2003, rating decision the RO granted service 
connection for sacroiliitis, and assigned a rating of 20 
percent, effective April 1, 2002.  By a rating decision dated 
April 2006, the RO granted an increased rating of 60 percent, 
effective April 1, 2002.  

At a November 2002 VA examination, the examiner noted that 
the veteran leaned to the right side when he was sitting, and 
he had an antalgic gait.  Examination of the lumbar spine 
revealed radiation of pain and muscle spasm present.  There 
was tenderness present.  Straight leg raising was positive on 
the left side.  The veteran had pain at L5-S1 with muscle 
spasm and positive straight leg raising on the left at 30 
degrees.  Range of motion testing revealed flexion to 85 
degrees with pain, extension to 15 degrees with no pain, 
right and left lateral flexion to 40 degrees with pain, and 
right and left rotation to 35 degrees with pain.  
Neurological examination of the lower extremities revealed 
normal motor and sensory reflexes with reflexes at 2+ in the 
knees and 1+ in the ankles.  The examiner provided a 
diagnosis of sacroiliitis.

The veteran was afforded a neurological examination in 
conjunction with his lower back pain in April 2005.  The 
veteran complained of constant pain with intermittent flaring 
up several times per day, and last from two minutes to three 
days.  He reported numbness of the left arm and leg, and left 
leg weakness with trouble walking.  He reported some slight 
dripping after urination.  Cranial nerves II-XII were normal, 
facial sensation was normal.  There was also normal facial 
muscle strength, shoulder shrug, and strong tongue midline.  
Motor function was normal in bulk and tone, strength was 5/5 
throughout except occasional left ankle weakness or toe 
dorsiflexion due to pain.  Deep tendon reflexes were 
normoactive, and present throughout, including at the ankles.  
The toes were down-going.  Sensory functions were intact.  
Gait showed a limp to the left with a slightly dragging of 
the left leg. The veteran had mild trouble with toe walking 
due to left toe and leg pain, but was able to walk heel and 
tandem.  Romberg's was steady.  Range of motion testing 
revealed flexion to 80 degrees with pain, extension to 20 
degrees with pain, right and left lateral flexion to 30 
degrees, and right and left side rotation to 45 degrees.  An 
x-ray of the spine showed straightening of the lumbar spine 
with degenerative disc disease at L5-S1.  The examiner 
provided a diagnosis of chronic low back pain, likely 
musculoskeletal in nature.  

A September 2005 addendum to the April 2005 examination 
stated after review of the record and the April 2005 x-rays, 
the veteran had chronic low back pain likely due to 
degenerative disc disease at L5-S1.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria

The veteran is currently rated at 60 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
disease.  This is the maximum rating available under this 
diagnostic code.  Thus, a higher rating is not available 
under Diagnostic Code 5293.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (in effect prior to September 26, 2003), the veteran 
already receives a rating that exceeds the maximum rating 
available under these Diagnostic Codes.  Therefore an 
evaluation in excess of 60 percent is not warranted under 
Diagnostic Code 5292 or 5295.  

Finally, when taking into account whether the veteran would 
be warranted a rating in excess of 60 percent when combining 
the ratings that could be afforded for his orthopedic and 
neurological manifestations (Diagnostic Code 5292 and 
Diagnostic Code 8520, respectively), the veteran does not 
meet the criteria for a rating in excess of 60 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003), limitation of motion of the 
lumbar spine warrants a 10 percent evaluation for mild 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.  The April 2005 VA examination 
reflected moderate limitation of motion at most, showing 
flexion to 80 degrees with pain, extension to 20 degrees with 
pain, right and left lateral flexion to 30 degrees, and right 
and left side rotation to 45 degrees.  None of the range of 
motion findings in examination reports rises to the level of 
severe limitation of motion under Diagnostic Code 5292.  
Thus, the veteran could be rated at 20 percent for his 
orthopedic manifestations.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis 
of the sciatic nerve, a 10 percent rating is warranted for 
mild incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, a 40 percent rating for moderately 
severe incomplete paralysis, a 60 percent rating for severe 
incomplete paralysis with marked muscular atrophy, or an 80 
percent rating for complete paralysis.  The April 2005 
neurological examination found motor function was normal in 
bulk and tone, strength was 5/5 throughout except occasional 
left ankle weakness or toe dorsiflexion, both due to pain.  
Deep tendon reflexes were normoactive.  The toes were down-
going.  Sensory functions were intact, and gait showed a limp 
to the left with a slightly dragging of the left leg.  There 
was no evidence of marked muscular atrophy.  Thus, a 40 
percent evaluation could be warranted as these findings rise, 
at most, to the level of moderately severe incomplete 
paralysis under Diagnostic Code 8520.  When combining a 
rating of 20 percent under Diagnostic Code 5292, and a 40 
percent rating under Diagnostic Code 8520, a 50 percent 
combined rating would be warranted.  See 38 C.F.R. § 4.25.  
Thus a rating in excess of 60 percent is not warranted when 
combining the veteran's orthopedic and neurological 
manifestations.
 
A rating in excess of 60 percent is not warranted under any 
of the provisions of the "old criteria."

b.  New Rating Criteria

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 60 percent have been met within the 
applicable time periods.  At the April 2005 VA examination, 
the veteran revealed flexion to 80 degrees with pain, 
extension to 20 degrees with pain, right and left lateral 
flexion to 30 degrees, and right and left side rotation to 45 
degrees.  An April 2005 x-ray of the spine showed 
straightening of the lumbar spine with degenerative disc 
disease at L5-S1.  However, there was no evidence of 
unfavorable ankylosis of the entire spine.  Thus a higher 
rating of 100 percent is not warranted under the General 
Rating Formula for Diseases or Injuries to the Spine.

Finally with regard to Diagnostic Code 5243, the maximum 
rating for intervertebral disc disease is 60 percent.  As the 
veteran is currently rated at 60 percent, a higher evaluation 
is not available for intervertebral disc disease.  
Accordingly, a rating in excess of 60 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243.

Under the circumstances of the instant case, at no point 
since the grant of service connection does the veteran 
warrant a rating in excess of 60 percent.  Accordingly, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b0; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for sacroliitis is denied.




REMAND

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that the veteran's original claim for 
entitlement to service connection for a sleep disorder was 
initially filed in April 2002, and was denied by the Board in 
April 2003.  Unfortunately, at no point in time during the 
pendency of the veteran's claim, was the veteran provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection for a 
sleep disorder.  Therefore the requirements of the VCAA were 
not met in this case.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Additionally, the veteran contended that his service-
connected back disorder causes a sleep disorder.  He 
specifically stated that his back pain causes him to awaken 
at night, and as a result, he does not get adequate sleep.  
The veteran's service records indicate complaints of frequent 
trouble sleeping during his final years of service.   

The RO provided the veteran with a VA examination in November 
2002 in conjunction with his multiple claims for service 
connection, including the claim for a sleep disorder.  The 
examiner provided a diagnosis of non-specific chest pain when 
asked to provide a diagnosis regarding the etiology of the 
claimed sleep disorder.  However, the examiner did not 
address whether or not the veteran had a sleep disorder, and 
if so, the etiology of the disorder.  Additionally, the 
examiner did not provide a rationale regarding his diagnosis 
of non-specific chest pain regarding the claimed sleep 
disorder.  A VA examination which does not contain an express 
finding regarding a disability for which an examination was 
requested is not sufficient to satisfy the duty to assist.  
See Hampton v. Gober, 10 Vet. App. 481 (1997).  Therefore the 
veteran should be afforded a new VA examination regarding his 
claimed sleep disorder, and its etiology.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for service connection for a 
sleep disorder, including; notice of 
what evidence, if any, the claimant is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See, 
Quartiuccio v. Princpi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5013 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

2.	The veteran should be afforded a VA 
examination to determine the etiology 
of his claimed sleep disorder, as well 
as provide an opinion as to how, if at 
all, the symptoms are related to his 
in-service back injury, or any other 
condition or injury incurred during 
service.  The claims file should be 
provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must 
be included in the examination report.  
After performing the examination, the 
examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
sleep disorder related to his in-
service back injury or any other injury 
in service.  Any associated sleep 
disorder should specifically be 
reported.  A complete rationale for all 
opinions expressed must be provided.  

3.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


